Citation Nr: 0706417	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected pes 
planus with fasciitis and calcaneal heal spurs.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected pes 
planus with fasciitis and calcaneal heal spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1999 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Thereafter, the veteran relocated and her 
claims file was transferred to the RO in St. Petersburg, 
Florida.

In April 2006, the RO granted service connection for 
bilateral pes planus with fasciitis and calcaneal heel spurs 
(claimed as bilateral ankles, fasciitis of feet and pes 
planus); thus, these issues are no longer in appellate 
status.  This rating decision represents a full grant of the 
benefits sought on appeal with respect to the veteran's 
bilateral foot and ankle impairment claims.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The veteran 
did not submit a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level within the applicable time period, thus 
those issues are not currently in appellate status.  Id.  
Accordingly, the discussion herein is limited to the issues 
of entitlement to service connection for low back and 
bilateral knee pain.  

Additional medical treatment records were received at the RO 
subsequent to the August 2003 Decision Review Officer's 
Decision/Statement of the Case.  This evidence has not yet 
been considered by the RO, the agency of original 
jurisdiction, in connection with the veteran's claims for 
service connection for low back and bilateral knee pain.  
Under 38 C.F.R. § 20.1304, pertinent evidence received by the 
Board usually requires a return of the case to the AOJ (RO) 
for review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.  

None of the additional, non-duplicative evidence submitted in 
this case reflects a diagnosis with respect to the veteran's 
complaints of low back and bilateral knee pain.  Accordingly, 
this evidence is not pertinent to the claims on appeal and 
does not preclude a decision by the Board at this time.

In connection with this appeal, per her request, the veteran 
was scheduled to appear at a Travel Board hearing in October 
2006.  However, she failed to report for this hearing and 
provided no explanation for her failure to report.  Her 
request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).


FINDING OF FACT

Low back and bilateral knee pain are considered to be 
symptoms of a disability; there is no objective medical 
evidence of current disabilities, manifested by low back or 
bilateral knee pain, that could be related to service or to 
the veteran's service-connected pes planus with fasciitis and 
calcaneal heal spurs.  A back or knee disorder is not 
associated with service. 


CONCLUSION OF LAW

Service connection for low back or bilateral knee disorder is 
denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issues before the Board involve the claims of entitlement 
to service connection for low back and bilateral knee pain, 
to include as secondary to service-connected pes planus with 
fasciitis and calcaneal heal spurs

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The veteran's service medical records reflect that she sought 
treatment for complaints of low back pain; however, no 
diagnosis for such complaints was provided.  Service medical 
records are silent with respect to complaints of or treatment 
for the knees, left or right.  Post service medical records 
reflect continued complaints of low back pain as well as 
bilateral knee pain.  Significantly, although the veteran's 
complaints of low back and bilateral knee pain is well 
documented by the medical evidence, the medical evidence is 
negative for a diagnosis with respect to the veteran's low 
back or knees.  Overall, the Board must find that the service 
medical records provide evidence against these claims. 

In this regard, it is noted that the veteran's lumbar spine 
and left and right knee have been noted to be normal upon X-
ray examination and an August 2001 report of VA fee basis 
examination noted that there is no pathology to render a 
diagnosis for the veteran's low back and bilateral knee 
conditions, providing more evidence against these claims.

Further, the post-service medical record fails to indicate a 
specific disorder of the back and knees, providing more 
evidence against this claim.   

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for disorders of the low back or either knee because there is 
no medical evidence that such disorders currently exist.  
Post-service medical records, as a whole, provide against a 
finding that the veteran currently has a back or knee 
disorder.

While the Board acknowledges that the veteran has complained 
of low back and bilateral knee pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In this case, a medical 
examiner has not diagnosed low back or knee disabilities.

In summary, service connection cannot be granted because 
there is no current identifiable low back or knee disorder.  
See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for low back and bilateral knee disorder on a 
direct or secondary basis.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  By letter dated in July 
2001 and provided to the appellant prior to the January 2002 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims.  Moreover, since the appellant's 
claims are being denied, no disability rating or effective 
date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, she has been 
afforded a VA examination of the back and knees, and her 
numerous communications with VA have been considered.  As 
there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, she was provided notice with 
respect to the requirements for service connection, her 
claims were subsequently readjudicated in a Statement of the 
Case, and there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
her claim, as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


